Appellant was fined $100 for violation of the pistol law.
The record contains neither a statement of facts nor bills of exceptions. The only grounds of the motion for new trial is the allegation that appellant was unable to obtain counsel to represent him on the trial of his case, and was tried without the benefit of counsel. He alleges he is not a lawyer and was so embarrassed and excited in the trial of the cause that he was not able to have his defense fairly presented to the court; that this excitement was so great that while he was on the witness stand he was unable to relate the facts constituting his defense with that degree of clearness necessary to a proper understanding of same by the court; and that the judgment of the court is not supported by the law and evidence. His defensive matter, whatever it may have been, is not *Page 398 
in the record either by statement of facts or made to appear in any way with the motion for new trial, except the statement above made. Why he was not able to obtain counsel he does not allege or undertake to show. There is nothing to show that he was prevented from obtaining counsel otherwise than by a failure on his part to do so. There is no allegation or charge that he was prevented from securing counsel by outside influences or by the court. What was his defense or what was the evidence for the State is not stated, therefore we are unable to intelligently review the question as presented.
The judgment is affirmed.                           Affirmed.